DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended independent claim 1 to require the liquid additive as including specific components within particular weight percent ranges so as to provide for a cement that has an overall compressive strength increase of 30%; these amounts correspond to those enabled by the specification through the example set forth in [0031].  Within this example, Applicant defines the amount of liquid additive added to the cement slurry as 0.3 gallons per sack of the cement slurry.  Independent claim 1, however, has been amended to require “wherein 1 to 5 gallons of the liquid additive is combined with the cement slurry per sack of the cement slurry.”  As such, it is the position of the Office that the specification does not describe providing for an overall compressive strength increase in the cement by 30% using the specific amounts of each specific component of the liquid additive as claimed wherein 1 to 5 gallons of the liquid additive is combined with the cement slurry per sack of the cement slurry, and, as such, the italicized limitation herein is considered to not be described in the specification, in combination with the components and amounts thereof of the liquid additive as instantly claimed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  It is noted, the lowest boundary of the range claimed within independent claim 1 is more than 3 times the amount provided for by Applicant through the example as achieving the instantly claimed compressive strength increase as the specification rather describes wherein 0.3 gallons per sack of the liquid additive, as specifically claimed in Applicant’s instant amendments, be added so as to provide for such, as opposed to the significantly greater and broader range of 1 to 5 that is instantly claimed.
Claims 1, 10 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a liquid additive that includes each of the instantly claimed specific components within the specific ranges instantly claimed as providing for an overall compressive strength increase of 30% when added to the cement slurry in an amount of 0.3 gallons per sack of the cement slurry does not reasonably provide enablement for providing for such when added in an amount of 1 to 5 gallons per sack of the cement slurry as instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims - because the current claims encompass the addition of the liquid additive to the cement slurry in an extensive volume range that is at least 3 times greater than that enabled for by the specification as filed and at most 16 times greater than that which is enabled by the example of [0031].  It is difficult to predict if every volume amount added within the instantly claimed range would be capable of providing for such an overall compressive strength increase with the specific additive provided in the example when such an amount of 1 to 5 gallons per sack is extensively more than that which is enabled through Applicant’s example wherein 0.3 gallons per sack was used. 
The level of predictability in the art - because, although in theory the specific additive provided for in the example may be capable of being added to a cement slurry in such volume amounts, it is difficult to predict if every volume amount within the range would provide for such a compressive strength increase, or, if perhaps at a particular addition point would, for example, have the opposite effect and serve to decrease the compressive strength.  
The amount of direction provided by the inventor - because Applicant has only provided a single example, wherein only 0.3 gallons per sack of the specific components of the liquid additive are added to the cement slurry so as to achieve the overall compressive strength increase of 30%; Applicant provides no direction as to whether such amounts of the specifically claimed components can be provided as the liquid additive added to the cement slurry in an amount that is 3-16 times greater, and corresponding to the instantly claimed range, than that which is described in the specification so as to achieve the same results.
The existence of working examples - because Applicant only provides a single example wherein 0.3 gallons per sack of liquid additive is added which is significantly less and much more specific than that which would be provided for by Applicant’s instantly claimed range of 1 to 5 gallons per sack; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - because it is not clear whether such greater volumes of liquid additive added to the cement composition would be capable of providing for the compressive strength increase that is instantly required by claim 1. 
Therefore, there exists a Scope of Enablement deficiency for the current claims.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) under 35 USC 112(a) as set forth in the previous office action with respect to the liquid additive and components thereof/specific amounts thereof, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s newly required limitation of “wherein 1 to 5 gallons of the liquid additive is combined with the cement slurry per sack of the cement slurry” which is now required therewith.
Applicant’s arguments with respect to the prior art rejections as set forth in the previous office have been fully considered and are persuasive in view of Applicant’s amendments to independent claim 1.  The prior art rejections of record have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/25/22